CONCURRING OPINION
MALIN, Chairman,
November 14, 1972. — I concur in the order which returns the case to the Department of Environmental Resources for further proceedings.
Appellant seeks to install an interim sewage treatment plant to treat the effluent of his and other businesses in the area. The present holding tank method is proving unsatisfactory, and apparently extremely expensive.
The department desires that appellant not be allowed to put in a treatment plant and discharge into Bisling Creek because in 1974 municipal sewage treatment may be available. However, there is an immediate health and pollution problem. There is also the problem of maintaining the degree of purity in Bisling Creek and ability to sustain fish and aquatic life because of economic importance of tourism in this area.
The burden of proof is on appellant to prove (1) that the quality of the effluent will not degrade the stream; (2) that there are no other practicable alternatives to the system he proposes; and (3) that the quality of the stream in which he seeks to discharge is lower than that of the effluent with a sufficient safety factor so that at no time will the stream be degraded, with the resulting possibility of ecological damage.
*25A review of this record does not indicate to me that appellant has sustained any of the above burdens. I concur only because I believe that appellant should be given the opportunity to show why his proposed treatment plant would perform within the parameters appellant claims for it and why it would not be at least as practicable as to use holding tanks. Granted the current holding tanks are not working, but clearly, properly functioning holding tanks could solve the problem, albeit at relatively high cost.
I also believe it is incumbent upon appellant to submit scientific tests of a high degree of accuracy with respect to the quality of the water in the Bisling Creek. The record does not indicate to me that this was done.
If, in fact, Bisling Creek is a high-quality stream, then appellant carries a heavy burden of going forward and proving that the actions he proposes involve little or no possibility of ecological damage.